In the opinion delivered in this case at a former day of this term, in connection with the witness Nevils, for whom a continuance was sought, this language is found: "In connection with this witness, it does not appear that he was known in Milam County. So far as the record discloses, R. Lyles, one of the attorneys in the case, is the only person about Cameron or in that vicinity who professed to be acquainted with this man Nevils. His whereabouts in the application is stated to be unknown; and the whole country, including the surrounding counties, have been searched to secure his attendance." It will be noticed that in this opinion the statement is made that "R. Lyles, one of the attorneys in the case, is the only person about Cameron or in that vicinity who professed to be acquainted with this man Nevils." Since the rendition of this opinion, it has been called to our attention that this is not a correct and full statement of the record in this connection; and, after a careful examination of the record, we find that this portion of the opinion incorrectly states the record on this point. The witness Thomas Ford testified on the trial as follows: "I live in Cameron, Texas. Have lived there many years. I knew John Nevils. I saw him in Cameron about the time of the killing of L.C. Alexander. I saw him several times. He was an Irish laborer. I do not know where he is now. I think he was a sort of a tramp." It may be further stated in this connection that the record also discloses that Terry saw Lyles talking to some one; and, in a conversation with Lyles in regard to that person, Lyles stated to Terry that it was Nevils to whom he was talking. For two reasons we desire to file this additional statement, to be considered along with the opinion in this case. First, to correct the opinion in regard to the statement that Lyles was the only witness who professed to be acquainted with Nevils; and, second, to correct any wrong impression that may be gathered from the opinion itself in regard to the witness Lyles. We make this correction in order to conform the opinion in the case to the record, and in order that no injustice may be done to the parties mentioned. *Page 619